Name: Council Regulation (EU) NoÃ 1215/2011 of 24Ã November 2011 amending Regulation (EC) NoÃ 131/2004 concerning certain restrictive measures in respect of Sudan
 Type: Regulation
 Subject Matter: international affairs;  international trade;  Africa;  defence
 Date Published: nan

 25.11.2011 EN Official Journal of the European Union L 310/1 COUNCIL REGULATION (EU) No 1215/2011 of 24 November 2011 amending Regulation (EC) No 131/2004 concerning certain restrictive measures in respect of Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Decision 2011/423/CFSP of 18 July 2011 concerning restrictive measures against Sudan and South Sudan and repealing Common Position 2005/411/CFSP (1), adopted in accordance with Chapter 2 of Title V of the Treaty on European Union, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 30 May 2005, the Council adopted Common Position 2005/411/CFSP (2) concerning restrictive measures against Sudan. (2) On 18 July 2011, the Council adopted Decision 2011/423/CFSP concerning restrictive measures against Sudan and South Sudan and repealing Common Position 2005/411/CFSP. Decision 2011/423/CFSP amended the scope of the restrictive measures imposed by the repealed Common Position 2005/411/CFSP. (3) Council Regulation (EC) No 131/2004 (3) should therefore be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately upon its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 131/2004 is hereby amended as follows: (1) the title is replaced by the following: (2) Article 2 is replaced by the following: Article 2 It shall be prohibited: (a) to provide technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts therefor, directly or indirectly to any person, entity or body in, or for use in Sudan or South Sudan; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related material, or for the provision of related technical assistance, directly or indirectly to any person, entity or body in, or for use in Sudan or South Sudan.; (3) in Article 4(1), the following point is inserted: (e) support for the process of Security Sector Reform in South Sudan.; (4) Article 5 is replaced by the following: Article 5 Articles 2 and 3 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Sudan or South Sudan by United Nations personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only.. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2011. For the Council The President W. PAWLAK (1) OJ L 188, 19.7.2011, p. 20. (2) OJ L 139, 2.6.2005, p. 25. (3) OJ L 21, 28.1.2004, p. 1.